[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court, following a hearing at which each party appeared and was heard, issues a prejudgment remedy of attachment against the defendant Irving Bork in favor of the plaintiff David Fine in the amount of $152,000.
For the guidance of the parties and their counsel the court arrived at its figure as follows:
Sterling
Management fee $14,400 x 4 years x 49%            $28,224.00
Tower
Developer's fee $35,000 x 24.5%                     8,575
Levi fee $47,323 x 24.5%                           11,594
Management fee $96,000 x 2 years 24.5%             47,040
$17,000 per month payment
17,000 — 14,000 = 3000
      3,000 x 12 x 3 x 24.5%                           26,460
$121,893 Interest                           30,000
Rounded to $152,000                              $151,893
While the court hopes to aid the parties and their counsel by providing a specific rational for the amount arrived at, the court is mindful that this is a prejudgment proceeding. The court has tested its specific number against the several days of testimony and finds the number justified by the record as a whole.
The parties should contact the court for additional orders if they can not agree on a specific asset or assets to be attached.
Booth, J. CT Page 15780